Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2007-3323


                                 BALRAJ S. SANDHU,

                                                              Petitioner,

                                            v.

                            DEPARTMENT OF THE ARMY,

                                                              Respondent.


      Robert Atkins, Law Offices of Robert Atkins, of Berkeley, California, for petitioner.

      Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; and Martin F. Hockey, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2007-3323

                                  BALRAJ S. SANDHU,

                                                        Petitioner,

                                            v.

                            DEPARTMENT OF THE ARMY,

                                                        Respondent.


                                     Judgment

ON APPEAL from this         MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).              SF0752060037-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN and SCHALL, Circuit Judges, and ZOBEL, District
Judge).∗

                            AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT




DATED April 22, 2008                         /s/ Jan Horbaly
                                            Jan Horbaly, Clerk




       ∗        Honorable Rya W. Zobel, District Judge, United States District Court for
the District of Massachusetts, sitting by designation.